DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 04/22/21 was entered into the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita US 2018/0327205 (“Kurita”) in view of Mima US 2006/0039707 (“Mima”).  
Regarding claims 1, 9, and 14, Kurita disclosed a paper tray device capable of detecting an amount of paper, and its associated method of detecting an amount of paper, the paper tray device comprising: a casing, an accommodating space being formed inside the casing (Figure 1); a lifting mechanism disposed inside the accommodating space for supporting and lifting the paper (see Figure 1); a weight detector (190) disposed on the lifting mechanism for detecting weight of the paper (paragraph 0129); a storage unit for storing paper information and a predetermined amount (Figure 8); an input unit for inputting the paper information or the predetermined amount into the storage unit (see paragraph 0132), and a control unit electrically 
Kurita did not specify alerting a user.  Mima taught a device and method of detecting an amount of paper having a storage unit for storing paper information and a predetermined amount (see at least paragraph 0525) and an input unit for inputting the paper information or the predetermined amount into the storage unit (see at least paragraph 0524) and a control unit electrically connected to a detector and storage unit, 15the control unit determining the amount of the paper according to relation of the amount detected by the detector and the paper information stored in the storage unit and further outputting a supplementary alert to an apparatus when the control unit determines the amount of the paper is less than the predetermined amount, wherein the predetermined amount is a 20minimum residual amount or a task required amount (see at least claims 9, 11, 12 and paragraphs 0523-0525).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Mima within Kurita to timely alert a user of required maintenance as taught by Mima.
	 Regarding claim 4, Kurita disclosed the lifting mechanism comprises: a lifting plate for supporting the paper; and a lifting module for lifting the lifting plate (see Figure 9).  
Regarding claim 5, Kurita disclosed the weight detector is disposed on the lifting plate (Figure 9).  

Regarding claim 7, Kurita disclosed the apparatus is a printing apparatus or a remote monitoring apparatus (Figure 1).  

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Mima as applied to claims 1 and 9 above, and further in view of CN 107284052 (“CN ‘052”).  Kurita in view of Mima taught the limitations of claims 1 and 9 as listed above but did not specify relating paper information based on weight in the manner claimed.  CN ‘052 teaches the paper information comprises relation of a size or a thickness of the paper and a unit weight of the paper, and the control unit of the paper tray device determining the amount of the paper according to the relation of the weight detected by the weight detector and the paper information stored in the storage unit of the paper tray device and further determining whether the amount of the paper is less than the predetermined amount comprising: the control unit of the paper tray device determining the amount of the paper according to the weight detected by the weight detector and relation of a size or a thickness of the paper and a unit weight of the paper .

Response to Arguments
Applicant's arguments filed 04/22/21 have been fully considered but they are not persuasive.
Applicant argued that Kurita failed to teach an input unit for inputting information and the predetermined amount into the storage unit.
The Examiner disagrees. The claims must be given their broadest reasonable interpretation in view of the disclosure as a whole. Paragraph 0132 of Kurita states
Next, the control device 110 determines whether or not the sheet stacking quantity is larger than a stacking quantity threshold which is previously set, based on the detection result of the stacking quantity detecting sensor 190 (ACT102).

In saying the stacking quantity threshold is previously set, Kurita mentions information inputted into the storage unit.  That is to say, Kurita references an input unit as claimed.  
Similarly, in paragraph 0524 of Mima, a stored data table is referenced.  The fact that someone inputted that information there cannot be ignored.  Instead, the broadest reasonable interpretation standard in view of the disclosure as a whole must be applied.  .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658